[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 05-16745                   JULY 12, 2006
                          Non-Argument Calendar            THOMAS K. KAHN
                                                                CLERK
                        ________________________

                      D. C. Docket No. 05-00184-CR-4

UNITED STATES OF AMERICA,


                                                       Plaintiff-Appellee,

                                   versus

SHARON D. HENDRICKS,

                                                       Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                      _________________________

                               (July 12, 2006)

Before TJOFLAT, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:

     Sharon D. Hendricks appeals her 30-month sentence, which is above the
advisory Guidelines imprisonment range of 10 to 16 months, imposed following

her conviction on 99 counts of possessing and uttering forged securities of an

organization, in violation of 18 U.S.C. § 513(a). According to the record,

Hendricks worked as a paralegal in a law firm with responsibilities related to real

estate closings, including writing checks from an escrow account which, in the

normal course of business, were then forwarded to the managing partner of the law

firm for his signature and disbursement. Between September 14, 2001, and

January 2, 2004, however, Hendricks prepared and forged the managing partner’s

signature on over 99 checks, which were made payable to various payees, for a

total amount of $79,417.83. The district court sentenced Hendricks to 30 months’

imprisonment, which sentence is above the advisory Guidelines range. On appeal,

Hendricks argues that this sentence is unreasonable.1

       After United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d

621 (2005), a district court, in determining a reasonable sentence, must correctly

calculate the sentencing range under the Guidelines and then consider the factors

set forth in 18 U.S.C. § 3553(a). See United States v. Talley, 431 F.3d 784, 786



       1
          To the extent that Hendricks also argues that her sentence was based on an invalid
upward departure, we hold that this argument is without merit. It is clear from the record that
the district court did not depart upward from the Guidelines, but rather, treated the Guidelines as
advisory and, after considering the 18 U.S.C. § 3553(a) factors, imposed a sentence that was
more severe than the high-end of the Guidelines range.

                                                 2
(11th Cir. 2005). The factors in § 3553(a) include:

      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) the need to reflect the seriousness
      of the offense, to promote respect for the law, and to provide just
      punishment for the offense; (3) the need for deterrence; (4) the need to
      protect the public; (5) the need to provide the defendant with needed
      educational or vocational training or medical care; (6) the kinds of
      sentences available; (7) the Sentencing Guidelines range; (8) pertinent
      policy statements of the Sentencing Commission; (9) the need to
      avoid unwanted sentencing disparities; and (10) the need to provide
      restitution to victims.

Id. (citing 18 U.S.C. § 3553(a)). “[N]othing in Booker or elsewhere requires the

district court to state on the record that it has explicitly considered each of the

§ 3553(a) factors or to discuss each of the § 3553(a) factors.” United States v.

Scott, 426 F.3d 1324, 1329 (11th Cir. 2005). Instead, indications in the record that

the district court considered facts and circumstances falling within § 3553(a)’s

factors will suffice. Id. at 1329-30; Talley, 431 F.3d at 786.

      We review a defendant’s ultimate sentence for reasonableness in light of the

§ 3553(a) factors. See United States v. Winingear, 422 F.3d 1241, 1246 (11th Cir.

2005). This “[r]eview for reasonableness is deferential,” and the district court

“may impose a sentence that is either more severe or lenient than the sentence we

would have imposed,” so long as that sentence is reasonable. Talley, 431 F.3d at

788. “[T]he party who challenges the sentence bears the burden of establishing

that the sentence is unreasonable in the light of both [the] record and the factors in

                                            3
section 3553(a).” Id.

      Upon review of the record and the parties’ briefs, we conclude that

Hendricks has failed to meet her burden of showing that her sentence was

unreasonable in light of the record and the § 3553(a) factors. See Talley, 431 F.3d

at 788. In this case, the district court correctly calculated the advisory Guidelines

range and indicated that it had considered facts and circumstances falling within

§ 3553(a)’s factors, such as (1) the nature and circumstances of the offense,

including the number of forged checks, the total amount stolen, and the long period

of time that Hendricks’s conduct went undetected; (2) the history and

characteristics of Hendricks, including both the fiduciary relationship she occupied

within the law firm and her family needs; (3) the seriousness of the offense, which

the judge described as one which “strikes at the very heart of the whole practice of

law”; and (4) the fact that it is unlikely that Hendricks will be able to provide

restitution to the victims in this case. See id. at 786. Moreover, Hendricks’s

30-month sentence is only one-fourth of the statutory maximum sentence of

10 years’ imprisonment, and this is an additional indication of reasonableness. See

Winingear, 422 F.3d at 1246 (comparing the sentence imposed to the statutory

maximum in determining its reasonableness); 18 U.S.C. § 513(a). Finally, in her

brief, Hendricks does not discuss the applicability of the § 3553(a) factors, let



                                           4
alone demonstrate which factors weigh in favor of a lower sentence.

      Because the district court correctly calculated the Guidelines range and

considered the § 3553(a) factors, and because Hendricks failed to establish that her

sentence is unreasonable, we affirm.

      AFFIRMED.




                                          5